DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 24 March 2021. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Lim, US PGPub 2018/0151961) in view of Kishigami et al. (US PGPub 2017/0082730).
	Referring to Claim 1, Lim teaches a transmitter antenna unit (Fig. 1A & B#TX0 and TX1; [0035]) that includes multiple transmitter antennas arranged at a first horizontal interval; a receiver antenna unit (Fig. 1A & B and 5B; RX0-RX3; [0035] as well as text related to Fig. 5) that includes a first receiver antenna group including multiple first receiver antennas arranged at the first horizontal interval and a second receiver antenna group including multiple second receiver antennas arranged at one or more second horizontal intervals; a transceiver (Fig. 2 #120; [0052]) that transmits sending signals through the transmitter antenna unit and receives returning signals reflected from a target object trough the receiver antenna unit; and a processing unit (Fig. 2 #130; [0059]) that derives information about the target object by processing the received returning signals, but does not explicitly disclose nor limit the transmitter antennas are arranged in a vertical interval.
	However, Kishigami teaches a transmitter antenna unit with horizontal and vertical intervals; Fig. 9A and 9B; [0234-0241].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim with the vertical interval as taught by Kishigami as the vertical antenna arrangement helps to improve angular resolution.
	Referring to Claim 2, Kishigami teaches wherein a size of the vertical interval is equal to a size of the first horizontal interval; Fig. 9A and 9B; [0234-0241].
	Referring to Claim 9, Lim as modified by Kishigami teaches a transmitter antenna unit that includes multiple transmitter antennas arranged at a first horizontal interval and a vertical interval; and a receiver antenna unit that includes a first receiver antenna group including multiple first receiver antennas arranged at the first horizontal interval and a second receiver antenna group including multiple second receiver antennas arranged at one or more second horizontal intervals; see rationale of Claim 1 above.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim as modified by Kishigami in view of Searcy et al. (Searcy, US PGPub 2016/0033632).
	Referring to Claim 3, Lim as modified by Kishigami teaches a virtual receiver antenna forming unit that forms one or more virtual receiver antenna groups arranged in a same horizontal direction as the first receiver antenna group and the second receiver antenna group, but does not explicitly disclose nor limit and having a vertical offset of the vertical interval when multiple-input multiple-output processing is performed through the multiple transmitter antennas arranged at the vertical interval.
	However, Searcy teaches virtual receiver antennas having a vertical offset of the vertical interval when multiple-input multiple-output processing is performed through the multiple transmitter antennas arranged at the vertical interval; [0037-0040].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim as modified by Kishigami with the vertical offset as taught by Searcy as the vertical offsetting allows for the increase of elevation measurement accuracy.
	Referring to Claim 4, Lim teaches wherein at least one receiver antenna of the second receiver antenna group comprises at least three array antennas; See Fig 5B.
	Referring to Claim 5, Lim teaches wherein if the first horizontal interval is K, the second horizontal intervals include at least 4 K; See Fig. 3, 4, 5B and 6B as well as associate text, but does not explicitly disclose nor limit and 7 K.
	However, Lim teaches horizontal modifications so that sensing resolution can be improved, therefore horizontal intervals would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646